    Case: 1:18-cv-02468 Document #: 97 Filed: 10/02/20 Page 1 of 2 PageID #:821




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

METROPOLITAN ALLIANCE OF POLICE                       )
POLICE, and JOSEPH KRESCH, PRESIDENT,                 )
METROPOLITAN ALLIANCEOF POLICE,                       )
CHAPTER 267,                                          )
                       Plaintiffs,                    )
             v.                                       ) NO.: 18 cv 002468
                                                      )
NORTHEAST ILLINOIS REGIONAL                           ) THE HONORABLE JOHN F. KNESS
COMMUTER RAILROAD CORP.,                              )
JOSEPH PEREZ, in his individual and                   )
Official capacity,                                    )
                          Defendants.                 )
                  DECLARATION IN SUPPORT OF ATTORNEYS FEES

        The undersigned hereby states and declares, pursuant to 28 U.S.C. § 1746, that if called as

a witness, I would competently testify as follows:

        1.     I am a licensed attorney in the State of Illinois and have been so licensed since

2013.

        2.     I am employed by Northeast Illinois Regional Commuter Railroad Corp., d/b/a

Metra as an Attorney 2 in its Law Department. I am duly licensed to practice in the State of Illinois,

with seven years of experience as a trial attorney.

        3.     The undersigned was assigned responsibility for litigating the above referenced

case.

        4.     With respect to the above captioned case, the undersigned has diligently pursued

obtaining answers to written discovery, including for purposes of this affidavit, preparation of the

Motion to Compel heard by this Court on September 25, 2020. [Dkt. 88].

        5.     The undersigned has rendered 3.1 hours of services related to this matter, as set

forth in Exhibit 1, resulting in a reasonable fee of $697.50.
    Case: 1:18-cv-02468 Document #: 97 Filed: 10/02/20 Page 2 of 2 PageID #:822




       6.        The staff members engaged in the preparation and filing of the motion to compel

[Dkt. 88] are:

                Stephen G. Goins – Attorney 2 in Metra’s Law Department; licensed in 2013; 7
                 years of litigation experience; identified as SGG in the table attached as Ex. 1.
                Thomas Platt – Director of Metra’s Litigation Department; licensed in 1981; 39
                 years of litigation experience; identified as TP in Ex. 1.
                Pamela Post -- Senior Litigation Paralegal in Metra’s Law Department; 14 years of
                 litigation experience; identified as PKP in Ex. 1.

       7.        The sum of the hours expended related to this matter is four hours. The reasonable

fee is therefore $835.

       8.        The time record attached as Exhibit 1 fairly and accurately state the time I spent

working to bring the Motion to Compel [Dkt. 88].

       9.        The declaration of Thomas Platt is attached hereto as Exhibit 2.

       10.       The declaration of Pamela Post is attached hereto as Exhibit 3.

       11.       I hereby declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the

foregoing is true and correct to the best of my personal knowledge, information, and belief.




 October 2, 2020                                                   /s/ Stephen G. Goins
 Date                                                              Stephen G. Goins
